DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William H. Hargett on 01/11/2022.

The application has been amended as follows: 


1. {Currently Amended} A display device, comprising: a display panel comprising a plurality of pixels and a plurality of light sensing elements: a roller around which at least a portion of the touch display panel is rolled: a roller housing configured to receive the roller and having an opening configured to receive the display panel a light source unit disposed between the roller housing and the display panel, the light source unit irradiating a light toward the display panel; and a panel driver dividing a display portion of the display panel into a display area and a non-display area according to positions of  on the display panel is disposed between two touch sensing elements on the display panel.




Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the references either alone or in combination teaches or renders obvious the combination of all elements as claimed:
A display device, comprising: a display panel comprising a plurality of pixels and a plurality of light sensing elements: a roller around which at least a portion of the touch display panel is rolled: a roller housing configured to receive the roller and having an opening configured to receive the display panel a light source unit disposed between the roller housing and the display panel, the light source unit irradiating a light toward the display panel; and a panel driver dividing a display portion of the display panel into a display area and a non-display area according to positions of light sensing elements irradiated with the light from the fight source unit, and deactivating at least a portion of the non-display area, wherein the light source unit crosses the display panel in a plan .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624